Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 10/19/2021 and 02/18/2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Response to Applicant’s Arguments
	Applicant’s arguments on pages 8-9 of applicant’s remarks in regards to the previous claim objections and rejections under 35 USC § 112(b) are discussed further below.
Applicant’s arguments on pages 9-12 of applicant’s remarks in regards to the previous rejection under 35 USC § 102 have been carefully considered but are moot in view of the new ground(s) of rejection.

Previous Claim Objections
	The amendments included in the response filed on 12/15/2012 overcome the previous claim objections included in the non-final Office Action mailed on 09/15/2021.
	
Previous Claim Rejections - 35 USC § 112(b)
The amendments included in the response filed on 12/15/2012 overcome the previous claim rejections under 35 USC § 112(b) included in the non-final Office Action mailed on 09/15/2021.

Claim Objections


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,935,947 to Machani (hereinafter “Machani”) in view of US 2018/0225506 to Lambert et al. (hereinafter “Lambert”).
Independent claim 1 has been amended to include the features previously included in dependent claim 2 (which has been cancelled), with additional features also added.
Regarding claim 1, Machani teaches,
A computer-implemented method comprising: 
obtaining, by a resource provider application on a mobile device (user device 120), a biometric sample captured by the mobile device; 
Machani in (15) states, “After the user is enrolled through one of the user devices, the biometric system 50 may thereafter operate to verify the user's identity based on biometric samples that are subsequently captured by any one of the user devices and a reconstructed original biometric template, as further described below.” (emphasis added) It is noted that the “subsequent” biometric samples of Machani are used for authentication, while the “initial” biometric sample of Machani is used for enrollment.
generating, by the resource provider application, a biometric authentication template of a user from the biometric sample; 
Machani describes using feature extractor logic 131 to extract a subsequent biometric sample, where the subsequent biometric sample is used for authentication and the initial biometric sample is used for the (initial) enrollment. Machani (26) states, “For example, in order to compare the biometric data in the subsequently collected biometric sample or samples with the reconstructed original biometric template, the biometric data from the subsequently collected biometric sample or samples may be processed by Feature Extractor Logic 131 in order to extract the appropriate biometric information for comparison with the reconstructed original biometric.” (emphasis added) Earlier in Machani, in (16) it states, “The Feature Extractor Logic 131 extracts biometric information from the initial sample (enrollment sample) to generate a biometric template that identifies the user.” Thus, the feature extractor 131, when extracting the subsequent biometric sample (i.e., authentication sample) used for authentication, also extracts a biometric template (“biometric authentication template”) from the biometric sample taken at the time of authentication, much like the feature extractor 131 extracts a biometric template from the sample at the time of enrollment.
obtaining, by the resource provider application, biometric matching information related to the biometric authentication template, wherein the biometric matching information comprises a previously-obtained biometric enrollment template; 
The Examiner interprets the “biometric matching information” as corresponding to the initial biometric template of Machani ,which is used in the enrollment process, (“previously-obtained biometric enrollment template”) and the identification information of the user / user’s devices. Machani in (16) states, “For example, during an enrollment process performed through User Device 1 120, at least one initial biometric sample for the user may be captured using the Biometric Sensor 125 of User Device 1 120. The Feature Extractor Logic 131 extracts biometric information from the initial sample to generate a biometric template that identifies the user, and that describes at least one distinct physiological or behavioral biometric characteristic of the user.” (emphasis added)

authenticating, by the resource provider application, the user of the mobile device based on the biometric authentication template, the biometric matching information,  …  ; and 
Machani describes in (26-27) a matcher logic 128 that performs a comparison between the initial biometric template and the subsequent biometric sample that has been processed by the feature extractor logic 131 (i.e., biometric matching information) which is extracted to create a biometric template, as described above.) Machani states, “(26) … The biometric information extracted by Feature Extractor Logic 131 from the subsequently collected biometric sample or samples is then passed to Matcher Logic 128 for comparison with the reconstructed biometric template. (27) If Matcher Logic 128 determines that there is a match between the reconstructed biometric template and the biometric information extracted by Feature Extractor Logic 131 from the subsequently captured biometric sample(s), then Matcher Logic 128 outputs a result indicating that the identity of the user that provided the subsequently collected biometric samples is verified as being the same as the user associated with the original biometric template.”
executing, by the resource provider application, at least one operation in response to the user being authenticated.
Machani in (27) states, “the access to the resource is only granted when the result output from Matcher 128 indicates that the identity of the user providing the subsequently collected biometric sample(s) has been verified as being the same as the identity of the user associated with the original biometric template.” (emphasis added)
Machani does not teach the emphasized portion of the claim included below,
authenticating, by the resource provider application, the user of the mobile device based on the biometric authentication template, the biometric matching information, and a cryptographic comparison protocol, the cryptographic comparison protocol including one or more of: secure multi-party computation, homomorphic encryption, and/or a fuzzy extractor, the fuzzy extractor being configured to i) generate two cryptographic keys from the biometric authentication template and the previously-obtained biometric enrollment template and ii) use the two cryptographic keys to authenticate the user; and (emphasis added)
However, Lambert teaches the specific cryptographic comparison protocol of homomorphic encryption, which is included in the above emphasized features,
The features above include any one of three “cryptographic comparison protocol[s],” which include “secure multi-party computation, homomorphic encryption, or a fuzzy extractor.” (emphasis added)
Lambert in [0056] teaches the use of homomorphic encryption of two different biometric templates (“biometric authentication template” and “biometric matching information”), where the homographic encryption of the biometric templates allows for a comparison between two different templates without revealing the information in the biometric templates themselves.
For example, the second sentence of [0056] in Lambert states, “Homomorphic encryption is a permutation of the values of the binary file forming the biometric template: since this permutation is the same for all of the images, the similarity score calculated by comparing two encrypted biometric templates is the same as the score that would be calculated by comparing two non-encrypted biometric templates.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Machani with Lambert. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the capability to utilize a comparison protocol that maintains the secrecy of the information in the biometric template by performing the comparison on encrypted information, such as a comparison on homomorphically encrypted information, as taught by Lambert.

Independent claim 11 has been amended to include the features previously included in dependent claim 12 (which has been cancelled), with additional features also added.
Regarding claim 11, Machani teaches,A user device (user device 102 in figure 1 of Machani) comprising: 
one or more biometric capture devices; (Machani figure 1, user devices 120, 140, and 160)
one or more processors; and  (Machani figure 1, proc. Circ. 124)
one or more memories (Machani, figure 1, memory 128) comprising computer-executable instructions, wherein executing the computer-executable instructions by the one or more processors causes the user device to: 
obtain, by a resource provider application operating on the user device, a biometric sample utilizing the one or more biometric capture devices (Camera 108 of figure 1 of Machani) of the user device; 
Machani in (15) states, “After the user is enrolled through one of the user devices, the biometric system 50 may thereafter operate to verify the user's identity based on biometric samples that are subsequently captured by any one of the user devices and a reconstructed original biometric template, as further described below.” (emphasis added) It is noted that the “subsequent” biometric samples of Machani are used for authentication, while the “initial” biometric sample of Machani is used for enrollment.
generate, by the resource provider application, a biometric authentication template from the biometric sample;
Machani describes using feature extractor logic 131 to extract a subsequent biometric sample, where the subsequent biometric sample is used for authentication and the initial biometric sample is used for the (initial) enrollment. Machani (26) states, “For example, in order to compare the biometric data in the subsequently collected biometric sample or samples with the reconstructed original biometric template, the biometric data from the subsequently collected biometric sample or samples may be processed by Feature Extractor Logic 131 in order to extract the appropriate biometric information for 
 obtain, by the resource provider application, biometric matching information related to the biometric authentication template, wherein the biometric matching information comprises a previously-obtained biometric enrollment template; 
The Examiner interprets the “biometric matching information” as corresponding to the initial biometric template of Machani ,which is used in the enrollment process, (“previously-obtained biometric enrollment template”) and the identification information of the user / user’s devices. Machani in (16) states, “For example, during an enrollment process performed through User Device 1 120, at least one initial biometric sample for the user may be captured using the Biometric Sensor 125 of User Device 1 120. The Feature Extractor Logic 131 extracts biometric information from the initial sample to generate a biometric template that identifies the user, and that describes at least one distinct physiological or behavioral biometric characteristic of the user.” (emphasis added)
This biometric template from the initial biometric sample, used for enrollment, is then stored in template share 132. Machani in (20) states, “In the example in which the user enrolls with Biometric System 50 through User Device 1 120, one of the template shares may be stored as a local share in User Device 1 120, shown in FIG. 1 by Template Share 132.”
authenticate, by the resource provider application, a user of the user device based on the biometric authentication template, the biometric matching information, and a cryptographic comparison protocol, … ; and 

execute, by the resource provider application, at least one operation in response to the user being authenticated.
Machani in (27) states, “the access to the resource is only granted when the result output from Matcher 128 indicates that the identity of the user providing the subsequently collected biometric sample(s) has been verified as being the same as the identity of the user associated with the original biometric template.” (emphasis added)
Machani does not teach the emphasized portion of the claim included below,
authenticate, by the resource provider application, a user of the user device based on the biometric authentication template, the biometric matching information, and a cryptographic comparison protocol, the cryptographic comparison protocol including one or more of: secure multi-party computation, homomorphic encryption, and/or a fuzzy extractor, the fuzzy extractor being configured to i) generate two cryptographic keys from the biometric authentication template and the previously-obtained biometric enrollment template and ii) use the two cryptographic keys to authenticate the user; and (emphasis added)
However, Lambert teaches the specific cryptographic comparison protocol of homomorphic encryption, which is included in the above emphasized features,
homomorphic encryption, or a fuzzy extractor.” (emphasis added)
Lambert in [0056] teaches the use of homomorphic encryption of two different biometric templates (“biometric authentication template” and “biometric matching information”), where the homographic encryption of the biometric templates allows for a comparison between two different templates without revealing the information in the biometric templates themselves.
For example, the second sentence of [0056] in Lambert states, “Homomorphic encryption is a permutation of the values of the binary file forming the biometric template: since this permutation is the same for all of the images, the similarity score calculated by comparing two encrypted biometric templates is the same as the score that would be calculated by comparing two non-encrypted biometric templates.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Machani with Lambert. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the capability to utilize a comparison protocol that maintains the secrecy of the information in the biometric template by performing the comparison on encrypted information, such as a comparison on homomorphically encrypted information, as taught by Lambert.

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machani, in view of Lambert, and further in view of US 2018/0167387 to Bhatt et al. (hereinafter “Bhatt”).
Regarding claim 3, the combination of Machani and Lambert teaches, 
The computer-implemented method of claim 1, wherein the biometric matching information comprises the previously-obtained biometric enrollment template, … 

… the previously-obtained biometric enrollment template being obtained from at least one of: 
Machani and Lambert fail to specifically teach a “resource provider application” on a mobile device that is separate from “authentication application” on the same mobile device.  Thus, Machani fails to teach,
an authentication application on the mobile device or from an authentication gateway computer.	However, Bhatt teaches the above features,
Bhatt teaches an authentication app 116 (“authentication application of a mobile device” of claim 3), and Bhatt also teaches resource app 112 (“resource provider application” of claim 1).  The resource app 112 is describe in Bhatt in [0014] which states, “In another example, user 120 uses user device 102 to select an item or service for procurement from web interface 132 of resource 130. Web interface 132 is for example a website and user 120 uses a resource app 112 running on user device 102 to select items to procure.” 
Additionally, Machani teaches storing a template (see template share 132, 152, and 172 of figure 1 and template share 1 310 to template share 3 314 of figure 3 of Machani) of a previously enrolled user internally in the user device. For example, Machani in (12) states, “A Template Share 112 may include or consist of a share of an original biometric template that was split according to polynomial-based secret sharing techniques. Template Share 112 may, for example, be stored within a secure template store made up of a database or the like containing multiple template shares, each of which is associated with a previously enrolled user of the biometric system 50.” (emphasis added) While Machani describes splitting the enrollment template between user devices 120, 140, and 160, at least a portion of the initial biometric 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Machani and Lambert with Bhatt.  One of ordinary skill in the art would have been motivated to include two different application in a mobile device, where one application performs authentication and another provides other resources, in order to separate the different functionality to different programs / applications. 

Regarding claim 4, the combination of Machani and Lambert teach,The computer-implemented method of claim 1, further comprising: 
initiating, by the resource provider application of the mobile device, an authentication process for authenticating the user of the mobile device; 
Machani, figure 2B teaches an authentication process, as further described in [0029-37] of Machani.
Machani and Lambert fail to teach,
sending, by the resource provider application, a user identifier to an authentication gateway computer; 
However, Bhatt teaches the above features,
Bhatt teaches a biometric ID that is associated with the biometric template and also a login ID. Bhatt in [0015] states, “… biometric template 184 in association with a biometric ID 182. Biometric ID 182 is an identifying label (e.g., one or more of a social security number, a driving license number, a tax ID, a passport number, and so on) that uniquely identifies user 120.” Bhatt in [0016] states, “For example, user 120 may enroll with biometric authentication server 160 and provide an association between a login ID 114, utilized by user device 102 to access web interface 132, and biometric ID 182, such that ID 
receiving, by the resource provider application, user enrollment information from the authentication gateway computer, the user enrollment information comprising an indication of enrollment and one or more identifiers managed by an authentication computer.
Bhatt teaches an “enrolled template” that has been enrolled and that is then send to the user devices to be used for latter non-enrollment uses (i.e., authentication). Bhatt in (2) states, “(2) The initial biometric sample or samples used to create an individual's biometric template may be captured the first time an individual uses the biometric system, and used as inputs to a process referred to as “enrollment” that generates an “enrolled template” for the individual. In subsequent, non-enrollment uses, the biometric system compares biometric information from one or more subsequently collected samples with biometric information stored in one or more of the enrolled templates.” Additionally, Machani describes enrollment, by sending a biometric template and user information to an enrollment server.  Thus, Bhatt and Machani together teach of a biometric template which also corresponds to “user enrollment information.” 
This information is later used in authentication. For example, Machani in (50) states, “Based on the comparison performed at step 508, at step 510 the disclosed system verifies the identity of the user from whom the biometric samples were captured at step 500. If the biometric information extracted from the biometric sample captured at step 500 matches the reconstructed biometric template, then at step 510 the disclosed system generates an indication that the user from whom the biometric sample was captured 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Machani and Lambert with Bhatt.  One of ordinary skill in the art would have been motivated to include Bhatt’s identification / identifier that may be used to identify a biometric (enrollment) template that is used for authentication, so that the authentication does not have to perform a resource intensive search through a large number of biometric (enrollment) templates before finding a match. Instead, a single biometric comparison may be performed, thus, saving resources.   

Regarding claim 5, the combination of Machani, Lambert, and Bhatt teach,
The computer-implemented method of claim 4, wherein the resource provider application operates on the mobile device and/or as an application on a web server.
These features are taught by the resource app 112 of fig.1 of Bhatt.
Regarding claim 6, the combination of Machani, Lambert, and Bhatt teach,
The computer-implemented method of claim 4, wherein the biometric matching information comprises the previously-obtained biometric enrollment template or an obfuscated matching circuit configured to provide an output from which a match between two biometric templates is identifiable.
The Examiner interprets the “previously-obtained biometric enrollment template” as recited above as corresponding to the initial biometric template of Machani that is used in the enrollment, as described above in the rejection of claim 1.
Regarding claim 7, the combination of Machani, Lambert, and Bhatt teach,
The computer-implemented method of claim 6, further comprising: 
requesting, by the resource provider application from the authentication gateway computer, the biometric matching information, …

… the biometric matching information comprising the previously-obtained biometric enrollment template; and 
The Examiner interprets the “biometric enrollment template” as corresponding to the initial biometric template of Machani that is used in the enrollment, as described above in the rejection of claim 1. The “biometric matching information” corresponds to the initial biometric template and the identification information of the user, as discussed above. Further, Bhatt in [0018] also describes a unique device ID that identifies a user device which may also correspond to an identifier associated with biometric information. Additionally, Machani in figure 3 depicts an enrollment process 300 that provides information for an identity verification process 302.
receiving, by the resource provider application, the previously-obtained biometric enrollment template from the authentication gateway computer.
See (48) of Machani which describes server 100 providing at least part of the template, which from enrollment, to user device. Machani (48) states, “For example, in the case where two of the template shares are required to reconstruct the original biometric template, the Template Splitting and Reconstruction Logic 150 in Device 2 140 of FIG. 1 may operate to obtain its local Template Share 152 at step 502, and then at step 504 obtain Template Share 112 from Remote Server 100 at step 504.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Machani and Lambert with Bhatt.  One of ordinary skill in the art would have been motivated to include Bhatt’s biometric information request in order to obtain the information needed to perform enrollment and/or authentication.   

Regarding claim 8, the combination of Machani, Lambert, and Bhatt teach,
The computer-implemented method of claim 4, further comprising an enrollment process, the enrollment process comprising: 
initiating, by an authentication application (authentication app 112, figure 1 of Bhatt) on the mobile device, the enrollment process for enrolling the user in an authentication program; 
Machani describes an enrollment process. Machani in (2) states, “(2) The initial biometric sample or samples used to create an individual's biometric template may be captured the first time an individual uses the biometric system, and used as inputs to a process referred to as “enrollment” that generates an “enrolled template” for the individual. In subsequent, non-enrollment uses, the biometric system compares biometric information from one or more subsequently collected samples with biometric information stored in one or more of the enrolled templates.”
generating, by the authentication application, the biometric matching information comprising the previously-obtained biometric enrollment template of the user from biometric information obtained by the mobile device during the enrollment process;
 Machani in (2), quoted above, where an “enrolled template” is generated.
associating, by the authentication application, the biometric enrollment template of the user to at least one of: 
the user identifier or an identifier of the one or more identifiers managed by the authentication computer; and 
Bhatt also describes a biometric ID that is associated with the biometric template and also a login ID. Bhatt in [0015] states, “… biometric template 184 in association with a biometric ID 182. Biometric ID 182 is an identifying label (e.g., one or more of a social security number, a driving license number, a tax ID, a passport number, and so on) that uniquely identifies user 120.”
storing, by the authentication application, the biometric enrollment template.

Regarding claim 9, the combination of Machani, Lambert, and Bhatt teach,
The computer-implemented method of claim 8, wherein the previously-obtained biometric enrollment template is stored at the mobile device and/or at the authentication computer.
	Machani, figure 1, template share 132 stores at least part of a biometric template internal to the user device, and remote server 100 has a template share 112 that may also store a biometric template, to store the initial (enrollment) biometric template.
Regarding claim 10, the combination of Machani, Lambert, and Bhatt teach,
The computer-implemented method of claim 1, wherein the at least one operation comprises delivering access to a resource provided by a resource provider based on the user being authenticated.
The resource app 112 is describe in Bhatt in [0014] which states, “In another example, user 120 uses user device 102 to select an item or service for procurement from web interface 132 of resource 130.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Machani and Lambert with Bhatt.  One of ordinary skill in the art would have been motivated to include granting access to a resource after performing authentication, as taught in Bhatt, so that the authentication has a purpose. 

Regarding claim 13, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 11, wherein the biometric matching information comprises the previously-obtained biometric enrollment template, the previously-obtained biometric enrollment template being obtained from at least one of: 
an authentication application on the user device or from an authentication gateway computer.Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 14, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 11, wherein the one or more processors further cause the user device to: 
initiate, by the resource provider application, an authentication process for authenticating the user of the user device; 
send, by the resource provider application, a user identifier to an authentication gateway computer; and 
receive, by the resource provider application, user enrollment information from the authentication gateway computer, the user enrollment information comprising an indication of enrollment and one or more identifiers managed by an authentication computer.
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 15, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 14, wherein the resource provider application operates on the user device or as an application on a web server.
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 16, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 14, wherein the biometric matching information comprises the previously-obtained biometric enrollment template or an obfuscated matching circuit configured to provide an output from which a match between two biometric templates is identifiable.
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 17, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 16, 
wherein executing the instructions by one or more processors further causes the user device to: 
request, by the resource provider application from the authentication gateway computer, the biometric matching information, the biometric matching information comprising the previously-obtained biometric enrollment template; and 
receive, by the resource provider application, the previously-obtained biometric enrollment template from the authentication gateway computer.
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above.

Regarding claim 18, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 14, wherein executing the instructions by the one or more processors further causes the user device to perform an enrollment process, the enrollment process comprising: 
initiating, by an authentication application operating on the user device, the enrollment process for enrolling the user in an authentication program; 
generating, by the authentication application, the biometric matching information comprising the previously-obtained biometric enrollment template of the user from an initial biometric sample obtained by the user device during the enrollment process;
associating, by the authentication application, the previously-obtained biometric enrollment template of the user to at least one of: 
the user identifier or an identifier of the one or more identifiers managed by the authentication computer; and 
storing, by the authentication application, the previously-obtained biometric enrollment template.Claim 18 is rejected using the same basis of arguments used to reject claim 8 above.

Regarding claim 19, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 18, wherein the previously-obtained biometric enrollment template is stored at the user device or at the authentication computer.
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above.

Regarding claim 20, the combination of Machani, Lambert, and Bhatt teach,
The user device of claim 11, wherein the at least one operation comprises delivering access to a resource provided by a resource provider based on the user being authenticated.
Claim 20 is rejected using the same basis of arguments used to reject claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  


/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495